NOONAN, Circuit Judge,
concurring:
In the name of the equality of all citizens to' serve in the armed forces of the United States, Mark A. Philips asks this court to reverse his honorable discharge from the United States Navy and to restore him to his rank of Petty Officer. To do so we would have to invalidate federal law and military regulations governing the armed forces. To do so we would have to take from the President and assign to ourselves a responsibility for a supervision of military discipline unknown to the Constitution and our traditions and beyond our role as judges of the United States.
The Constitution in a special way confides the care of the military services to Congress, providing in Article I, section 8, that the Congress “shall have power ... to raise and support armies ...; to provide and maintain a navy; to make rules for the government and regulation of the land and naval forces.” The Constitution in a special way rests responsibility for the military services in the President, naming him explicitly in Article II, section 2, as the “Commander in Chief of the Army and Navy of the United States.”
The Constitution does not exempt the military services from its own commands, but by virtue of its special treatment of this federal activity the Constitution creates a domain full of inequalities uncharacteristic of civilian life. See Parker v. Levy, 417 U.S. 733, 743-44, 94 S.Ct. 2547, 2555-56, 41 L.Ed.2d 439 (1974). The ranks established by federal statute stand as the first and most obvious of these distinctions by which American citizens are by law distinguished in their privileges and their entitlements. See 10 U.S.C. § 741, establishing the ranks and titles of commissioned officers. Inequality is inherent in the structure of the military services.
There is a reason for the constitutional creation of this different world. On the ability of the nation to defend itself the existence of the nation depends. There is no Constitution, there are no citizens, if the nation disappears. The military foundation of the nation must be secure. To Congress the Constitur tion entrusts the power to make rules for its government; to the President the Constitution entrusts its command.
In theory it might be urged that the powers conferred on Congress and the President by these clauses are not in kind different from the power conferred on Congress to regulate commerce among the states or the power conferred on the President to execute the laws of the United States, neither of which powers creates a domain distinctly different as far as the federal courts are concerned. Such has not been the way the government of the military has been understood. The constitutional clauses have been understood by the courts themselves to set off a sphere of American life where the courts must tread lightly.
The rationale for this special deference is such that as a matter of logic the deference might be shown only as to combat decisions *1431and not extended to the array of bureaucratic determinations that the vast military establishment must make, or the deference could only be required in war but not in peace. Fine lines of this sort, however, have not been drawn by the courts. In peace as in war, in the Pentagon as on the battlefield, the military services are treated as a universe distinct from the civilian world ruled by the ordinary decisions of courts. See Rostker v. Goldberg, 453 U.S. 57, 68, 101 S.Ct. 2646, 2653-54, 69 L.Ed.2d 478 (1981).
In acknowledgment of the special constitutional status of the military, the courts have drawn back from a literal application of all parts of the Constitution to military activities. Not only are the armed services a world where classes of citizens are distinguished by law, but they constitute a world in which justice is afforded on different terms than it is provided to civilian citizens. Parker, 417 U.S. at 750, 94 S.Ct. at 2559.
Before a military tribunal, a defendant’s constitutional rights are not the same as before a civilian court. There is no right to a trial by a jury of one’s peers. Kahn v. Anderson, 255 U.S. 1, 8-9, 41 S.Ct. 224, 225-26, 65 L.Ed. 469 (1921). The right of appeal from a criminal conviction is channelled and restricted. 28 U.S.C. § 1259 (certiorari to the Supreme Court from Court of Appeals for the Armed Forces); 10 U.S.C. § 867 (review by Court of Appeals for the Armed Forces); 10 U.S.C. § 866 (review by Court of Criminal Appeals). Habeas corpus does not exist in its full robustness. Burns v. Wilson, 346 U.S. 137, 138-40, 73 S.Ct. 1045, 1046-48, 97 L.Ed. 1508 (1953). The protections of the Fourth Amendment are limited. See Kurtz v. Moffitt, 115 U.S. 487, 504-05, 6 S.Ct. 148, 154-55, 29 L.Ed. 458 (1885); United States v. Stuckey, 10 M.J. 347, 357, 361 (C.M.A.1981); United States v. Middleton, 10 M.J. 123, 126-27 (C.M.A.1981); United States v. Jacoby, 11 C.M.A. 428, 430-31, 29 C.M.R. 244, 246-47, 1960 WL 4489 (1960); Mil.Rul.Evid. 311-317 (governing searches and seizures in armed forces proceedings). The vagueness test of the Fifth Amendment applies less strictly. Parker, 417 U.S. at 756, 94 S.Ct. at 2561-62. The remedies for racial discrimination are sharply and unpleasantly limited. Chappell v. Wallace, 462 U.S. 296, 303-05, 103 S.Ct. 2362, 2367-68, 76 L.Ed.2d 586 (1983).
The first of our liberties, the free exercise of religion, also exists in the armed services in less than its constitutional amplitude. In employing its power to raise troops, Congress has been given almost a free hand to prefer some religions over others and to exempt some citizens for religious reasons and to deny exemption or discharge from service to other citizens also appealing to the free exercise of conscience as recognized by the Constitution. E.g., Negre v. Larsen, 401 U.S. 437, 462, 91 S.Ct. 828, 842, 28 L.Ed.2d 168 (1971). Within the ranks of the military, the dress code specified by regulations has been held to trump the religious practice dictated by Orthodox Judaism, so that a man will be discharged from service if he conscientiously obeys a precept of his religion. Goldman v. Weinberger, 475 U.S. 503, 106 S.Ct. 1310, 89 L.Ed.2d 478 (1986). If one asks what empirical evidence supported the Air Force’s invasion of Major Goldman’s religious rights, the Supreme Court cited only the regulations requiring uniformity in all details of dress and the opinion of certain Air Force officers that such uniformity was essential to the morale of the service. Id. at 508-10, 106 S.Ct. at 1313-14. There was no demonstration in any empirical way that in fact uniformity was indispensable. The opinion of the officers—a kind of educated guess guided largely by the past practice of insisting on uniformity—formed the rational basis, in the Supreme Court’s eyes, for restricting a basic liberty.
In particular, military law governing sexual behavior is different. Compare Manual for Courts-Martial, United States, 1995, Article 120, ¶456 [hereinafter Manual] (maximum punishment for rape is death), with Cal.Penal Code § 264 (West 1988) (maximum punishment is 8 years imprisonment), and Wash.Rev.Code Ann. §§ 9.94A310, 9.94A.320, & 9A.44.045 (West 1988 & Supp. 1996) (maximum punishment is 23 1/3 years). See also Manual, Article 134, ¶ 62e (maximum punishment for adultery, not a crime in either Washington or California, is one year confinement plus dishonorable discharge and *1432forfeiture of all pay and allowances); Manual, Article 134, ¶ 83e (maximum punishment for “fraternization” between officer and enlisted person, not a crime in the civilian context, is two years confinement plus dismissal and forfeiture of all pay and allowances).
The difficulty of substituting our experience and our hunches for the military’s is particularly evident in the matter of sexual behavior. The military services attempt to govern sexual conduct in ways not undertaken in civilian life. The laws and regulations represent a good guess at what unit morale requires, but if an advocate of equality challenged their rationality, what kind of empirical case could be made in their defense? The rational justification for the various sanctions meted out for sexual offenses depends on a hunch as to which conduct is worse from a military standpoint.
The dissent in our case challenges the evidence supporting the military judgment that the challenged regulations and statute are necessary for unit morale. If precedent is any guide, that kind of reexamination of the basis for the military judgment is unwarranted. Military judgments are the product of personal military experience and past institutional experience. They are apt to include unarticulated premises and, it may be, incorporate prejudices as well as prudential observations: an institution tends to project its past practice as a necessity of its future existence. It is not the task of the judiciary to second guess when competent military officers conclude that a given practice is necessary for the good of the service. In a system honeycombed with statutory distinctions drawn on the basis of unequal ranks, it would be a major work of rationalization to justify every discrimination as rationally necessary for combat efficiency. We lack the training and the experience to do so. We lack the constitutional capacity to substitute our commands for the military’s. See Solorio v. United States, 483 U.S. 435, 448, 107 S.Ct. 2924, 2931, 97 L.Ed.2d 364 (1987) (“[Cjivil courts are ‘ill equipped’ to establish policies regarding matters of military concern.”); Rostker, 453 U.S. at 65-66, 101 S.Ct. at 2652.
The dissent urges that the end of racial segregation in the military was opposed by objections analogous to those raised by the Navy here; the dissent’s implication is that in our case, as in the case of racial segregation, the objections are groundless. The analogy does not work. First, racial segregation in the military was ended not by the judiciary but by the Commander-in-Chief. Exec. Order Nos. 9,980 & 9,981, 13 Fed.Reg. 4,311-13 (1948). Second, the ending of racial segregation in the military conformed to an explicit constitutional command—the badges of slavery were removed as the Thirteenth Amendment requires. In both respects the analogy is deficient and affords neither precedent nor warrant for judicial intervention in the military in our ease.
In sum, while the courts retain ultimate constitutional authority over all aspects of American life, the courts do so only in accordance with the allocation of powers effected by the Constitution. We the judges are not all-powerful, all-wise overseers. The liberties of all depend upon courts staying within the role the Constitution has allotted them. In acknowledgment of that limitation, we have recognized that Congress and the President have special responsibilities over military activities, that not every provision of the Constitution can be enforced across the board within the military, and that in the unequal military society created by statute there are distinctions and discriminations which, if supported by military opinion as to their necessity, cannot be disturbed by a judge’s fiat. I therefore vote to affirm the judgment of the district court.